Title: To John Adams from Benjamin Stoddert, 24 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 24 June 1799.

The Sloop of War, building at Newbury port, will soon be in want of Officers—Timothy Newman of that place, Nephew to, or Cousin of Col Pickering, has been very well recommended to be Master & Commandant of that Vessel. He has long been an applicant, & in the Winter I enquired particularly of Mr Goodhue, his Character—and his account of him, was very favorable. If he meets with your approbation, the commission enclosed, may be returned to me.
I have the honor to be / with the highest respect & esteem / sir yr. most Obed Servt.

Ben Stoddert.